Exhibit 10.71

 

FORTRESS BIOTECH, INC.

 

Amended and Restated Promissory Note

 

Original Issuance Date: February 27, 2015 Original Principal Amount: U.S.
$10,000,000

 

This is an amendment and restatement of the $10,000,000 Promissory Note issued
on February 27, 2015 by Fortress Biotech, Inc., f/k/a Coronado Biosciences,
Inc., to NSC Biotech Venture Fund I LLC (the “Original Promissory Note”).

 

FOR VALUE RECEIVED, FORTRESS BIOTECH, INC., f/k/a Coronado Biosciences, Inc., a
Delaware corporation (the “Company”), hereby promises to pay to the order of NSC
BIOTECH VENTURE FUND I LLC or its registered assigns (“Holder”) the amount set
out above as the Original Principal Amount (the “Principal”) on the Maturity
Date (as defined below), and to pay Interest (“Interest”) on any outstanding
Principal (as defined below) at the applicable Interest Rate (as defined below)
from the date set out above as the Issuance Date (the “Issuance Date”) until the
same becomes due and payable. This Promissory Note (including all Promissory
Notes issued in exchange, transfer or replacement hereof, this “Note”) is one of
an issue of Promissory Notes issued pursuant to the Note Purchase Agreements (as
defined below) on the Closing Dates (as defined below) (collectively, the
“Notes”). Certain capitalized terms used herein are defined in Section 19.

 

1. PAYMENTS OF PRINCIPAL. During the first 24 months after the Issuance Date, no
Principal will be payable. Commencing on the 25th month (or the 31st month if
the Maturity Date Extension occurs pursuant to Section 2(c)), the outstanding
Principal will be paid in 12 equal monthly installments on the Interest Dates
(as defined in Section 2(a) below. The last day of the 36th month after the
Issuance Date (or the 42nd month if the Maturity Date Extension occurs) will be
the “Maturity Date”. On the Maturity Date, the Company shall pay to the Holder
an amount in cash representing all outstanding Principal, accrued and unpaid
Interest and accrued and unpaid Late Charges on such Principal and Interest.
Other than as specifically permitted by this Note, the Company may not prepay
any portion of the outstanding Principal, accrued and unpaid Interest or accrued
and unpaid Late Charges on Principal and Interest, if any.

 

2. INTEREST; INTEREST RATE.

 

(a) Interest on this Note shall commence accruing on the Issuance Date and shall
be computed on the basis of a 365-day year, and shall be payable (i) for the
first 24 months following the Issuance Date (or the first 30 months following
the Issuance Date, if the Maturity Date Extension occurs pursuant to Section
2(c) below), in arrears for each Quarter on January 1, April 1, July 1 and
October 1 of each year, and (ii) for the 25th through 36th months following the
Issuance Date (or the 31st through 42nd months following the Issuance Date, if
the Maturity Date Extension (as defined in Section 2(c)) occurs), in arrears for
each calendar month on the first day of the following calendar month (each date
that interest is payable is an “Interest Date”), with the first Interest Date
being April 1, 2015, and shall compound on each Interest Date. Interest shall be
payable on each Interest Date, to the record Holder of this Note on the
applicable Interest Date, in cash (the “Interest”).

 

(b) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the rate of eight percent (8%) per annum (the “Interest Rate”).
From and after the occurrence and during the continuance of any Event of Default
(as defined in Section 4(a) below), the Interest Rate shall automatically be
increased to twelve percent (12%). In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the calendar day immediately following the date of
such cure; provided that the Interest as calculated and unpaid at such increased
rate during the continuance of such Event of Default shall continue to apply to
the extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.

 



 

 

 

(c) The Company may, in its sole discretion, upon notice to Holder, extend the
Maturity Date by 6 months, if Company gives Holder notice of such extension
during the first 24 months following the Issuance Date (such extension being the
“Maturity Date Extension”).

 

3. SUBCO NOTES.

 

(a) SubCo Notes. At any time after a SubCo (as defined in Section 6 below)
receives Note proceeds from the Company (such amount, the “SubCo Share of
Proceeds”), the Company may, in its sole discretion, cause the SubCo to issue to
Holder new promissory notes on identical terms as the Notes (giving effect to
the passage of time with respect to maturity (the “SubCo Notes”)), which SubCo
Notes will total the dollar amount of the SubCo Share of Proceeds; provided,
however, the SubCo Notes will not include the terms and conditions set forth in
this Section 3. The SubCo Notes shall be guaranteed by the Company in accordance
with Section 3(b) until such time as a SubCo which received Note proceeds from
the Company completes an initial public offering of its securities registered
under the Securities Act of 1933, or raises sufficient equity capital so that it
has cash equal to five (5) times the SubCo Shares of Proceeds from a third party
(either of such events a “Guaranty Release Event”). Upon the issuance of the
SubCo Notes, the obligation of the Company under this Note will be reduced
dollar for dollar by the amount of the SubCo Note received by the Holder.

 

(b) Company Guaranty. The Company hereby guarantees the payment in full of the
principal and interest due under each of the SubCo Notes in accordance with
Section 3(a), above until the occurrence of a Guaranty Release Event with
respect to such SubCo. The Company agrees that this personal guaranty obligation
(i) constitutes a guarantee of payment and not of collection; (ii) constitutes
the primary and direct debt and obligation of the undersigned; (iii) is
irrevocable, absolute and unconditional irrespective of the validity or
enforceability of the SubCo Notes or any circumstances that might otherwise
constitute a legal or equitable discharge of a guarantor or a defense of a
guarantor; (iv) may be enforced by the Holder without first making any effort to
enforce or collect the debt guaranteed hereby against the SubCo or any successor
thereto and without first filing suit or proceeding to obtain or assert a claim
for personal judgment against the SubCo or any successor thereto; (v) may be
enforced by the Holder without first resorting to or exhausting any other
security or collateral and without first having recourse to the SubCo Notes or
any documents securing payment of the SubCo Note; (vi) will not be discharged
except by indefeasible payment in full of the SubCo Notes; and (vi) will remain
in full force and effect upon the insolvency, bankruptcy or reorganization of
SubCo.

 

(c) Share Issuance. At such time as a SubCo receives Note proceeds from the
Company, the Company will cause the SubCo to issue to Holder a warrant to
purchase a number of shares of common stock of SubCo equal to twenty five
percent (25%) of the SubCo Share of Proceeds divided by the lowest price at
which equity securities are sold in the first third party financing of SubCo
(the “SubCo Financing”). In the event of a Deemed Liquidation Event occurring
prior to the SubCo Financing, the price used will be the price per share to be
received by the common shareholders as a result of such Deemed Liquidation
Event. The exercise price of the warrant will be the par value of the common
stock. A “Deemed Liquidation Event” shall mean: (A) any sale of all or
substantially all of the assets of the SubCo; (B) any consolidation or merger of
the SubCo with or into any other corporation or other entity or person, or any
other corporate reorganization, other than any such consolidation, merger or
reorganization in which the holders of equity securities of the Company
immediately prior to such consolidation, merger or reorganization, continue to
hold a majority of the equity securities of the surviving entity in
substantially the same proportions (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization; or (C) any transaction or series of related transactions to
which the SubCo is a party in which in excess of fifty percent (50%) of the
SubCo’s equity securities are transferred.

 



 

 

 

4. RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note or any
other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby, except, in the case of a
failure to pay Interest and Late Charges when and as due, only if such failure
remains uncured for a period of at least five (5) days;

 

(ii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted against the Company
and, shall not be dismissed within thirty (30) days of their initiation; or

 

(iii) the commencement by the Company of a voluntary case or proceeding under
any applicable federal, state or foreign bankruptcy, insolvency, reorganization
or other similar law, or the consent by it to the filing of such petition or to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due.

 

5. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.

 

6. USE OF PROCEEDS. Until all of the Notes have been satisfied in accordance
with their terms, Company will use the proceeds from this Note for purposes of
acquiring medical technologies and products, creating Subsidiaries to advance
those technologies and products (“SubCos”), and the general corporate purposes
of the SubCos.

 

7. AMENDING THE TERMS OF THIS NOTE. Excluding a Maturity Date Extension, the
prior written consent of the Holders of at least 66 2/3% of the total Principal
outstanding under the Notes shall be required for any change or amendment to
this Note.

 

8. TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject to the terms and conditions
of the Note Purchase Agreement.

 

9. REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note, registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less than the entire outstanding Principal is being transferred, a new Note to
the Holder representing the outstanding Principal not being transferred.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 9(c))
representing the outstanding Principal.

 



 

 

 

10. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and Note Purchase Agreement at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the Holder’s right to pursue
actual and consequential damages for any failure by the Company to comply with
the terms of this Note. The Company covenants to the Holder that there shall be
no characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments, shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder may cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to seek an
injunction restraining any such breach or any such threatened breach, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall provide all information and documentation to
the Holder that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Note.

 

11. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable costs incurred by the
Holder for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, without
limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the purchase price paid for this Note was less than
the original Principal amount hereof.

 

12. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the Note Purchase Agreement shall have the meanings
ascribed to such terms on the Closing Date in such Note Purchase Agreement
unless otherwise consented to in writing by the Holder.

 

13. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

14. NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
6.1 of the Note Purchase Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore.

 



 

 

 

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars.

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a check
drawn on the account of the Company and sent to such Person at such address as
previously provided to the Company in writing (which address, in the case of
each of the Buyers, shall initially be as set forth on the Note Purchase
Agreement), provided that the Holder may elect to receive a payment of cash via
wire transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder’s wire transfer
instructions. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day. Any amount of Principal or
Interest which is not paid when due shall result in a late charge being incurred
and payable by the Company in an amount equal to interest on such amount at the
rate of twelve (12%) per annum from the date such amount was due until the same
is paid in full (“Late Charge”).

 

15. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

16. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Note Purchase Agreement.

 

17. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



 

 

 

18. MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

19. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(b) “Closing Date” shall have the meaning set forth in the Note Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Note Purchase Agreement.

 

(c) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(d) “Quarter” means each of: (i) the period beginning on and including January 1
and ending on and including March 31; (ii) the period beginning on and including
April 1 and ending on and including June 30; (iii) the period beginning on and
including July 1 and ending on and including September 30; and (iv) the period
beginning on and including October 1 and ending on and including December 31.

 

(e) “Note Purchase Agreement” means those certain securities purchase agreements
by and among the Company and the initial Holders pursuant to which the Company
issued the Notes, as may be amended from time to time.

 

(f) “Subsidiary” means, as of any date of determination, any Person which the
Company, directly or indirectly) controls.

 

20. ORIGINAL PROMISSORY NOTE. The effect of this Amended and Restated Promissory
Note is to amend and restate the Original Promissory Note. This Amended and
Restated Promissory Note shall constitute a renewal, extension and modification
of the terms of the Original Promissory Note and evidences the same indebtedness
that existed under the Original Promissory Note. To the extent that any rights,
benefits or provisions in favor of Holder existed in the Original Promissory
Note as of the date hereof, then such rights, benefits or provisions are
acknowledged to be and to continue to be effective from and after the date of
the Original Promissory Note. The Company and the Holder agree and acknowledge
that any and all rights, remedies and payment provisions under the Original
Promissory Note, as hereby amended and restated, shall continue and survive the
execution and delivery of this Amended and Restated Promissory Note. The Company
and Holder further agree and acknowledge that any and all amounts owing or
otherwise due under or pursuant to the Original Promissory Note immediately
prior to the effectiveness of this Amended and Restated Promissory Note shall be
owing and otherwise due pursuant to this Amended and Restated Promissory Note.
All references to the Original Promissory Note in any agreement, instrument or
document executed or delivered in connection herewith or therewith shall be
deemed to refer to this Amended and Restated Promissory Note, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amended and Restated Promissory
Note to be duly executed as of the Issuance Date set out above.

 



  FORTRESS BIOTECH, INC.         By: /s/ Lindsay A. Rosenwald   Name:    Lindsay
A. Rosenwald, MD   Title: Chief Executive Officer







 

Accepted this 29th day of July, 2015.

 

NSC BIOTECH VENTURE FUND I LLC


 

By:National Asset Management, Inc.



 its Investment Advisor

 



By: /s/ Mark Goldwasser   Name:    Mark Goldwasser   Title: Chief Executive
Officer  



 



 

